           Case 1:19-cr-00740-CM Document 29 Filed 11/17/20 Page 1 of 1
           Case 1:19-cr-00740-CM Document 28 Filed 11/17/20 Page 1 of 1




                                           Law Offices of
                                    Donald J. Yannella
                                      A Professional Corporation
                                Email: ny njcrimlawyer@ gmail.com
                                       Tel: (212) 226-2883
                                       Fax: (646) 430-8379

70 Grand Avenue, S uite 100                                                  233 Broadway, Suite 2370
River Edge, NJ 0766 1                                                            New York, NY 10279
                                                                                   (Preferred mailing address)

                                                                        November 17, 2020
Chief Judge Colleen McMahon
United States District Court
Daniel P. Moynihan United States Courthouse
500 Pearl Street                                                             ..-    USDCSDNY
New York, NY I0007                                                                  DOCUMENT
                                                                                    ELECTRONICALLY FILED
               United States v. Ramon Solla, 19 Cr. 740 (CM)
                                                                                    DOC#:                   -;-t,   I

Hon. Colleen McMahon:                                                              ~~;~ ~~?~_t±t{_7/j_oJ
         Elizabeth Macedonio and I are counsel for Ramon Solla, who is scheduled to appear
before Your Honor on November 18, 2020, to set a trial date. The parti es respectfully request
that a trial date be set during the third quarter of 2021 . Because the purpose of tomorrow' s
conference was to set a trial date, we respectfully request that the conference be canceled.

        The parties j ointly re~est an exclusion of time under the Speedy Trial Act through a
control date of July 1, 202 1.\ The exclusion of time is in the interest of justice because it will
allow the parties to continue exp lori ng a poss ible disposition and allow the defense to continue
preparing for trial. In addition, the exclusion serves the interest of j ustice because of the health
concerns raised by the ongoing pandemic, which has limited the number of trials that may safely
                                                                                                                 ✓
proceed at the same time, and prevents the court from setting a date certain for the trial in this
cas,:_J

       Thank you for your courtesy and attention to this matter.

                                               Sincerely,

                                              Isl
                                               Donald J. Yannella, Esq.


C.     Maurene Corney and All ison Nichols
       Assistant United States Attorneys

                                                      '
                                                     ;,                2 _,. ;
                                                    ~'- ~,f_/~(c{
                                                                   .         ---
